Citation Nr: 0524819	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-12 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether an April 1998 rating decision that denied a claim 
for a total rating based on individual unemployability should 
be reversed or revised on the basis of clear and unmistakable 
error (CUE). 

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1972 to 
January 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

(Consideration of the veteran's claim for TDIU is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The RO denied the veteran's claim for TDIU in a rating 
decision dated in April 1998.

2.  The veteran has not sufficiently alleged error in fact or 
law in the April 1998 denied of his TDIU claim.


CONCLUSION OF LAW

There is no valid claim of clear and unmistakable error in 
the April 1998 rating decision which denied a claim for TDIU.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.16 (1997); 
38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for 
gastroesophageal reflux disease, status post Nissen 
fundoplication for hiatal hernia, in a rating decision dated 
in January 1995.  The disability was rated as 20 percent 
disabling.  This decision was not appealed.  

The veteran submitted a claim for TDIU in January 1998, which 
was denied in a rating decision dated in April 1998.  That 
rating decision also continued the 20 percent evaluation for 
the veteran's service-connected disability.  The April 1998 
decision was not appealed.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1103 
(2004).  If a claim of entitlement has been previously 
denied, and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim, or if it is shown 
that there was clear and unmistakable error (CUE).  38 
U.S.C.A. §§ 5108; 5109A (2002); 38 C.F.R. §§ 3.156, 3.105(a) 
(2004).  

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  
However, the veteran must assert more than a disagreement as 
to how the facts were weighed or evaluated.  Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).  There must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error that, if true, would be CUE on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 
120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  
If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the veteran is only asserting 
disagreement with how the RO evaluated the facts before it, 
or if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

Further, it has been held that breach of the duty to assist 
cannot form the basis for a CUE claim.  38 C.F.R. §  
20.1403(d)(2) (2004), Hayre v. West, 188 F.3d 1327, 1332-33 
(Fed.Cir.1999), Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).

The RO's April 1998 denial of the veteran's claim for TDIU 
was based on the fact that, at the time, the veteran was 
rated as 20 percent disabled, and that there were no 
exceptional factors or circumstances associated with the 
veteran's disablement.  The RO noted that there were only two 
bases on which an award of TDIU could be made:  (1) where 
there is one disability evaluated as 60 percent disabling, or 
two or more disabilities, one of which is 40 percent 
disabling with a combined evaluation of 70 percent or more; 
or (2) in exceptional cases where there is an unusual factor 
of disability rendering the veteran unable to secure or 
follow a substantially gainful occupation.  38 C.F.R. § 4.16.  
Exceptional cases, it was noted, required submission to the 
Director of the Compensation and Pension Service for extra-
schedular consideration.  The RO noted that the veteran was 
not entitled to an award of TDIU because he did not meet the 
disability threshold.  The RO also determined that there were 
no exceptional factors or circumstances associated with the 
veteran's disability, and the veteran's case was therefore 
not submitted for extra-schedular consideration.  

The veteran, through counsel, submitted a claim in May 2002 
alleging CUE was made in the April 1998 rating decision, 
based on the veteran's interpretation of Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The veteran argued 
that Roberson's finding that VA was required to "fully and 
sympathetically develop the veteran's claim" required the RO 
to inquire of the veteran whether or not he was receiving 
disability benefits from the Social Security Administration 
(SSA).  It was argued that, had the veteran been asked, the 
RO would have been told that the veteran was receiving SSA 
benefits, which inevitably would have led to the RO seeking 
and obtaining the veteran's SSA records.  It was further 
contended that the SSA records would have shown that his SSA 
benefits were based on his service-connected disability.  
Alternatively, as will be discussed in the remand below, the 
veteran sought to reopen the TDIU claim. 

The CUE claim was denied in a rating decision dated in August 
2002.  The RO determined that the failure to question the 
veteran and obtain SSA records was an exercise of judgment 
which could not be characterized as undebatably erroneous.  

Here, in asserting that the RO failed to fully develop the 
veteran's claim by not obtaining his SSA records, the veteran 
in essence makes a claim that there was CUE because the 
correct facts (SSA records), as they were known at the time, 
were not before the adjudicator.  However, the veteran has 
not shown that the application of cited laws and regulations 
would dictate a "manifestly different" result to which 
reasonable minds could not differ, as is required in order to 
prevail in a claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 
96 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Here, the claim is that, had the RO asked the veteran if he 
was receiving SSA benefits, this would have led to learning 
that his SSA benefits were based on his service-connected 
disability.  This argument fails because it cannot be shown 
that this would dictate a "manifestly different" result.  
Merely showing that SSA had based its decision on the 
veteran's service-connected disabilities would not dictate 
that VA award entitlement to TDIU.  The regulations under 
which SSA awards disability are not the same as the 
regulations under which VA awards TDIU.  Put more simply, 
given identical facts, just because SSA awards unemployment 
disability does not mean that VA must also award TDIU.

More fundamental to this claim, no matter which words one 
uses to describe whether or not the RO should have pursued 
obtaining the veteran's SSA records, in the end, the issue 
here is one of duty to assist.  As already noted, a breach of 
duty to assist cannot constitute CUE.  



In an NOD appealing the RO's August 2002 rating decision, and 
in an April 2004 substantive appeal, the veteran advances 
what amounts to three additional arguments in support of his 
claim that CUE was made in the April 1998 rating decision.  
First, it is argued that the April 1998 rating decision was 
appealed by the veteran's former accredited representative in 
an October 10, 1998, notice of disagreement (NOD).  It is 
alleged that the RO unlawfully rejected the NOD.  This 
argument continues that the April 1998 rating decision is 
therefore still pending.  The Board has found no October 1998 
NOD of record, and the veteran has not offered any 
substantive evidence in support of this alleged NOD.  The 
only documents of record dated or received in October 1998 
are a post-traumatic stress disorder (PTSD) stressor 
questionnaire received October 26, 1998, and a VA Form 21-
4138 Statement In Support Of Claim dated October 23, 1998, 
wherein the veteran stated that he was "staying with 
information filed 10/12/92," which was another Form 21-4138.  
Thus, absent the alleged NOD, the Board finds that the 
argument that the April 1998 rating decision is still pending 
is without merit.  

Next, as noted above, the veteran argues that the April 1998 
rating decision is "non-final" because it failed to fully 
and sympathetically develop the veteran's claims in 
accordance with Roberson.  The argument is made that, had the 
veteran been asked if he was receiving SSA benefits, it 
inevitably would have led to the RO seeking and obtaining the 
veteran's SSA records.  It was further contended that the SSA 
records would have shown that his SSA disability benefits 
were based on his service-connected disability, which, it is 
implied, would have led to a decision to grant an award of 
TDIU.  This argument is unavailing as it is based on a 
misunderstanding of what is necessary to prevail in a claim 
of CUE.  As noted above, even were the veteran's SSA records 
of record at the time of the April 1998 rating decision, they 
would have shown only that the veteran was receiving SSA 
disability benefits based, at least in part, on the veteran's 
service-connected disability.  As noted, this information 
would not dictate a "manifestly different" result.  



The veteran's third argument is that there is CUE because the 
RO failed to correctly apply all of the provisions of 
38 C.F.R. § 4.16.  Specifically, the veteran's counsel 
alleges that the RO found that the fact that the veteran was 
currently evaluated at 20 percent for his service-connected 
disability was a bar to the award of TDIU, and that the RO 
failed to take into account the provisions of 38 C.F.R. § 
4.16(b).  This argument is without merit.  Even a cursory 
reading of the RO's April 1998 rating decision shows that the 
RO specifically considered-and rejected-the provisions of 
§ 4.16(b) which permit setting aside of percentage standards 
in exceptional cases where there is an unusual factor of 
disability rendering the veteran unable to secure or follow a 
substantially gainful occupation.  While the RO did not cite 
to § 4.16(b), it specifically noted that "this case has not 
been submitted for extra-schedular consideration because 
there are no exceptional factors or circumstances associated 
with the veteran's disablement."  

In sum, the veteran has not shown that the alleged error(s) 
are the kind that, if true, would be CUE on their face, nor 
has he shown that the result would have been manifestly 
different but for the alleged error.  Bustos, supra.  The 
Board finds that, regardless of how counsel chooses to 
characterize it, the issue here is ultimately whether the RO 
failed in its duty to assist the veteran by failing to 
inquire whether the veteran was receiving SSA benefits and to 
pursue obtaining the veteran's SSA records.  Even were it to 
be conceded that the RO failed in its duty to assist, such a 
breach of the duty to assist cannot form the basis for a CUE 
claim.  Hayre, Roberson, supra.  Such an argument cannot 
amount to a valid CUE claim.

In deciding this case the Board has considered the Veteran's 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000) for possible 
application.  Claims for CUE must be decided based on the 
evidence of record as they are based on a request for a 
revision of a previous decision.  Accordingly, the Court has 
held that the duties to assist and notify under the VCAA are 
not applicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001).


ORDER

The veteran's claim to reverse or revise, based on clear and 
unmistakable error, the April 1998 rating decision denying a 
claim for a total disability evaluation based on individual 
unemployability (TDIU), is dismissed without prejudice.  


REMAND

As noted, the veteran's May 2002 claim also sought to reopen 
the veteran's TDIU claim.  The veteran contends that he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.  The 
veteran's SSA records indicate that he is unable to work 
because of the pain he experiences, the need for frequent 
bathroom use, and the necessity to frequently lie down 
because of these symptoms.  While the veteran is service 
connected for gastroesophageal reflux disease, status post 
Nissen fundoplication for hiatal hernia, the record is not 
clear as to whether the problems that keep him from securing 
or following a substantially gainful occupation are the 
result of his service-connected disability.

Further, review of the record discloses that the veteran has 
not been adequately informed of the information and evidence 
necessary to substantiate his claim, and that the veteran 
should submit any evidence or information he had pertaining 
to his claim.  The Board will therefore also remand the 
instant appeal in order to ensure that the veteran receives 
the due process to which he is entitled in connection with 
the instant case.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
should ensure that the veteran is 
apprised of what information and/or 
evidence is needed which is not of 
record; what the evidence must show 
for the award of TDIU; what 
information/evidence VA is 
responsible for obtaining; what 
information/evidence the RO will 
obtain on the veteran's behalf, what 
information/evidence the veteran 
should obtain, and that the veteran 
should submit any evidence or 
information he has pertaining to his 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

2.  The RO should arrange for the 
veteran to undergo a VA 
gastrointestinal examination by a 
physician with appropriate expertise 
to determine the specific sequelae 
of the veteran's service-connected 
gastroesophageal reflux disease, 
status-post Nissen fundoplication 
for hiatal hernia.  Specifically, 
the examiner is asked to provide an 
opinion as to whether the veteran's 
continuing and constant pain, the 
requirement for frequent bathroom 
use, and the necessity to frequently 
lie down are present and are as 
likely as not related to his 
service-connected gastroesophageal 
reflux disease, and, if so, to what 
extent.  The effect of this disease 
on employability should be set forth 
in detail.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions requested above.  If the 
report is insufficient, it should be 
returned to the examiner for 
necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2004).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If TDIU is 
not awarded, the RO should 
specifically address, in accordance 
with 38 C.F.R. § 4.16(b), whether or 
not the veteran's case is an 
exceptional one with any unusual 
factors of disability rendering him 
unable to secure or follow a 
substantially gainful occupation by 
reason of his service-connected 
disability.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


